Ethridge, J.
(dissenting’).
The ladder involved in this suit is one of simple construction, of the movable kind. It was not fixed to the building, nor was it in any sense a fixture. The principle applicable to simple tools is also applicable to simple appliances, and, while a ladder is an appliance rather than a tool, it is frequently classed with tools and referred to as a simple tool.
I do not think that the ladder used as the one in this suit was used can be classed as a place to work, but such movable ladders as the one here involved are almost universally classed as appliances. It has been often held that an ordinary ladder is classed with ordinary hand-tools and that servant using a ladder in the course of his usual employment is chargeable equally with the master with knowledge of its obvious imperfections. The principles announced in Wausau Southern Lumber Co. v. Cooley, 130 Miss. 333, 94 So. 228, and Allen Gravel Co. v. Yarbrough (Miss.), 98 So. 117, are applicable to simple appliances.
In Sheridan v. Gorham Mfg. Co., 28 R. I. 256, 66 Atl. 576, 13 L. R. A. (N. S.) 691, the court in the course of its opinion quoted from Cahill v. Hilton, 106 N. Y. 512, 518, 13 N. E. 339, 341, as follows:
“ ‘A ladder, like a spade or hoe, is an implement of simple structure, presenting no complicated question of power, motion or construction, and intelligible in all of its parts to the dullest intellect. No reason can be perceived why the plaintiff, brought into daily contact with the tools used by him, as he was, should not be held chargeable, equally with the defendants, with knowledge of their imperfections.’ ”
The court also in the same opinion quotes from Borden v. Daisy Roller Mill Co., 98 Wis., 407, 74 N. W. 91, 67 Am. St. Rep. 816, as follows:
*459“ £A ladder is one of the most simple contrivances in general nse. The danger attending snch nse is a matter of almost common knowledge, and is particularly within the knowledge of men engaged in such work as that in which plaintiff was employed when injured. . . . There was no question in the case as to plaintiff’s being an experienced workman in the use of ladders on floors in mills; no dispute but that he had as good an opportunity as defendant for knowing of the defects in the ladder, if any existed, and all the probable consequences that might follow; no dispute but that he might, by an instant’s inspection of the ladder, have found out its exact condition.’ ”
See, also, St. Louis & S. F. R. Co. v. Mayne, 36 Okl. 48, 127 Pac. 474, 42 L. R. A. (N. S.) 646; Gulf, C. & S. F. R. Co. v. Larkin, 98 Tex. 225, 82 S. W. 1026, 1 L. R. A. (N. S.) 944; Sivley v. Nixon Mining Drill Co., 128 Tenn. 675, 164 S. W. 772, 51 L. R. A. (N. S.) 339, and the authorities cited in the above cases, and also the authorities cited in Wausau Lumber Co. v. Cooley, 130 Miss. 333, 94 So. 228.
I am authorized to say that Judge Sykes concurs in these views.